Title: From Thomas Jefferson to Andrew Jackson, 18 December 1823
From: Jefferson, Thomas
To: Jackson, Andrew


Dear General
Monto
Dec. 18. 23.
The apology in your letter of the 8th inst. for not calling on me in your passage thro’ our nbhood was quite unnecessary. the motions of a traveller are always controuled by so many  circumstances and so imperious that wishes and courtesies must yield to their sway. it was reported among us, on I know not what authority, that you would be in Charlsve on the 1st inst. on your way to Congress. I went there to have the pleasure of paying you my respects  but after staying some hours, met with a person lately from Staunton who assured me you had past  that place & gone on by the way of Winchester, I comforted myself then with the French adage that what is delayed is not therefore lost; and certainly in your passages to & from Washington should your travelling convenience ever permit a deviation to Monto I shall recieve you with distinguished welcome. perhaps our University which you visited in its  unfinished state  when finished & furnished with it’s scientific populn, may tempt you to make a little stay with us. this will probably be by the close of the ensuing year, when it may appear to you worthy of  encouraging the youth of your quarter  as well as others to seek there the finishing complement of their education. I flatter myself it will assume a standing secondary to nothing in our country. if I  live to see this I shall sing with cheerfulness the song of old Simeon ‘Nunc dimittes Domine.’I recall with pleasure the  remembrance of our joint labors while in Senate. together in times of great trial and of hard battling. battles indeed  of words, not of blood, as those you have since fought so much for your own glory &  that of your country;  with the assurance that my attamts continue undiminished, accept that of my great respect & considn.Th:J.